Citation Nr: 1141839	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO. 07-40 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disability manifested by bilateral leg pain.

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board construes an October 2008 letter from the Veteran as a timely notice of disagreement with a May 2008 RO rating decision that denied entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder and paranoid schizophrenia. Although his writing is at times difficult to understand, the Veteran did request that with respect to the denial of service connection for PTSD that the RO "reinstate my claim back to the Board or Appeal Board." In light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development, to include issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

By undated correspondence received by the RO in approximately August 2007, in a VA Form 9 received in December 2007, and in correspondence dated in March 2008 and April 2008, the Veteran has requested a hearing before the Board. Although on his VA Form 9 the Veteran checked boxes corresponding to requests for both a local hearing with the Board at the RO and a Central Office hearing in Washington, D.C., it is fairly clear from his other writings that he has difficulties with the written word but that he desires a videoconference or personal hearing before the Board at the location where he is incarcerated or at a federal building in the general area where he is incarcerated. The Board notes that the Veteran has been transported to the University of North Carolina for medical treatment on certain occasions. Thus, it appears plausible that he might be transported to an appropriate location for a Board videoconference or personal hearing. 

In fulfilling its duty to assist incarcerated claimants, VA adjudicators are to tailor such assistance to the peculiar circumstances of confinement, and "such individuals are entitled to the same care and consideration given to their fellow veterans." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The Board finds that this matter must be remanded to determine if a personal or videoconference Board hearing can be arranged from the Veteran's facility or at a nearby federal facility or the RO and to provide the Veteran the option of submitting testimony in an alternative format if a Board hearing cannot be arranged.

Also, as discussed in the introduction section above, the Board remands the issue of entitlement to service connection for an acquired psychiatric disability for proper development, to include issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the May 2008 rating decision addressing the issue of entitlement to service connection for an acquired psychiatric disability, claimed as PTSD and paranoid schizophrenia. The Veteran and his representative must be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination. 

2. The RO/AMC must determine if it is possible to hold a Board in-person or videoconference hearing at the Scotland Correctional Institution in Laurinburg, North Carolina, or at nearby federal building or the VA RO.

If such a hearing can be scheduled, the RO must schedule such a hearing. If not, all efforts towards ascertainment of whether a hearing may be scheduled must be documented for the record and included in the Veteran's claims folder.

3. If such an in-person or videoconference Board hearing cannot be arranged, the RO/AMC must notify the Veteran that he may submit any additional evidence in relation to his claim, including a cassette tape or video tape of not more than 30 minutes of testimony, and must allow for sufficient time for the Veteran to respond to such a request.

4. When the actions requested have been completed, the RO must undertake any other indicated development or adjudication deemed appropriate under the law. 

5. If a videotape is received in lieu of Board hearing testimony, the RO/AMC must issue a supplemental statement of the case that considers this newly received evidence, unless a waiver of initial consideration of this evidence by the RO/AMC is received.

6. Thereafter, the case must be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of the case. The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



